DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a method of manufacturing a blend composition as recited in claims 1, 5 and 8.  
	The closest prior art, de Witt Graves, U.S. Patent Number 2,289,775, teaches an intimate mixture of a protein and polyamide by blending wherein the polyamide can be an interpolyamide such as an amide-forming derivative such as ε-caprolactam wherein the intimate mixing can be accomplished by heating to the melting point of one or more components of the mixture.  The closest prior art also teaches that simple polyamides such as polymerized 6-aminocaproic acid can be used and the protein can include denatured collagen.  de Witt Graves fails to teach of suggest polycaprolactam and polyamide 6 being present in the amount of 97-99.9 parts by weight.  Additionally, the closest prior art fails to teach or suggest that the collagen is present in an amount of 0.1 to 3 parts by weight.  

	In summary, claims 1, 3-6 and 8 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786